     Case: 1:17-cv-05957 Document #: 94 Filed: 07/30/19 Page 1 of 1 PageID #:371

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Flava Works, Inc
                             Plaintiff,
v.                                                 Case No.: 1:17−cv−05957
                                                   Honorable Joan B. Gottschall
Marc Juris
                             Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Tuesday, July 30, 2019:


         MINUTE entry before the Honorable Joan B. Gottschall: Enter order regarding
intervener's amended motion to seal [86]. In accordance with the order, any party may
supplement the motion to seal on or before 8/2/19. If no supplemental material is filed, the
response and exhibits [89] will be unsealed. See order for further details. Any reply in
support of plaintiff's motion to quash [73] is due on or before 8/5/19. The motion hearing
set for July 31, 2019, is stricken; no appearance is required to present the motion to seal.
The motion hearing set for 8/2/19 shall stand. Mailed notice(mjc, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
